DETAILED ACTION
This is a first Office action on the merits to the application filed 5/1/2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (U.S. 2020/0029316, which is newly cited).

Regarding independent claim 11, Zhou teaches:
(Zhou, Fig. 3, wireless device 110 has a processor 314 connected to a memory 315 with instructions 316 for execution, ¶¶ 222, 235-240), cause the wireless device to: 
receive one or more messages comprising one or more configuration parameters (Zhou, Fig. 27, step 2720, ¶¶ 388, 403) indicating: 
a plurality of control resource sets (coresets); a first group of search space sets for monitoring the plurality of coresets in a first mode; and a second group of search space sets for monitoring the plurality of coresets in a second mode (Zhou, Fig. 26, ¶¶ 388, 402, there are different CORESETs and search spaces depending on the active or power saving state);
select reference signals for radio link monitoring based on the first group of search space sets (Zhou, ¶ 402, in an active state, the reference signals associated with the first group are selected); and 
measure, both in the first mode and the second mode, the reference signals for the radio link monitoring (BRI: the claim does not limit this limitation to a particular time frame or that the measurement must occur at the same time, thus, measurement of the reference signals over a period of time in both a first mode and second mode is the broadest reasonable interpretation; Zhou, ¶ 402, in an active state and power saving state, although not at the same time, all reference signals associated with the respective CORESETs and search spaces are measured, see also Fig. 29, ¶¶ 273, 277, 288, 390, 415).

Regarding independent claim 1, there is a “method” with steps virtually identical to the functions performed by the “wireless device” of claim 11. As a result, claim 1 is rejected as anticipated under section 102(a)(2) by Zhou for the same reasons as presented above in the rejection of claim 11.

Regarding dependent claims 4 and 14, Zhou further teaches “the selecting the reference signals is further based on the one or more configuration parameters not indicating at least one reference signal for the radio link monitoring,” as recited in claim 4, and “the selection of the reference signals is further based on the one or more configuration parameters not indicating at least one reference signal for the radio link monitoring,” as recited in claim 14. Zhou, ¶¶ 337, 403, neither the configuration information nor the CORESET are described as having a reference signal, thus, selection of a reference signal is not indicated.

Regarding dependent claims 5 and 15, Zhou further teaches “monitoring at least one coreset of the plurality of coresets based on the reference signals,” as recited in claim 5, and “the instructions, when executed by the one or more processors, further cause the wireless device to monitor at least one coreset of the plurality of coresets based on the reference signals,” as recited in claim 15. Zhou, ¶¶ 258, 388, 395, 401, the CORESET is monitored for reference signals, among other things.

Regarding dependent claims 6 and 16, Zhou further teaches “the monitoring the at least one coreset based on the reference signals comprises that one or more demodulation reference signals (DMRSs) of a physical downlink control channel (PDCCH) reception in the at least one coreset are quasi co-located with the reference signals,” as recited in claim 6, and “the monitoring of the at least one coreset based on the reference signals comprises that one or more demodulation reference signals (DMRSs) of a physical downlink control channel (PDCCH) reception in the at least one coreset are quasi co-located with the reference signals,” as recited in claim 16. Zhou, ¶¶ 258, 388, 395, 401, the CORESET is monitored for reference signals, among other things.

Regarding dependent claim 7, Zhou further teaches “the monitoring the at least one coreset based on the reference signals comprises that one or more active transmission configuration indicator (TCI) states of the at least one coreset indicate the reference signals,” as recited in claim 7. Zhou, ¶¶ 258, 388, 395, 401, the CORESET is monitored for reference signals and TCI states, among other things.

Regarding dependent claims 8 and 17, Zhou further teaches “the selecting the reference signals is further based on monitoring periodicities of the first group of search space sets,” as recited in claim 8, and “the selection of the reference signals is further based on monitoring periodicities of the first group of search space sets,” as recited in claim 17. Zhou, Fig. 27, t2-t1 is a period, for example, and there are various timers, etc. monitored in the search spaces, see ¶¶ 394-395, 409.

Regarding dependent claims 9 and 18, Zhou further teaches “the one or more configuration parameters indicate the monitoring periodicities,” as recited in claim 9, and “the one or more configuration parameters indicate the monitoring periodicities,” as recited in claim 18. Zhou, Fig. 27, t2-t1 is a period, for example, and there are various timers, etc. monitored in the search spaces, see ¶¶ 394-395, 409.

Regarding dependent claims 10 and 19, Zhou further teaches “the selecting the reference signals is further based on a plurality of coreset indexes of the plurality of coresets,” as recited in claim 10, and “the selection the reference signals is further based on a plurality of coreset indexes of the plurality of coresets,” as recited in claim 19. Zhou, ¶ 395.

Regarding independent claim 20, Zhou teaches:
(Zhou, Figs. 3, 27) comprising: 
a base station (Zhou, Figs. 3, 27, base station 120, 2705) comprising: 
one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors (Zhou, Fig. 3, base station 120 has processor 321 connected to memory 322 storing instructions 323, ¶ 222), cause the base station to 
transmit one or more messages comprising one or more configuration parameters (Zhou, Fig. 27, step 2720, ¶¶ 388, 403) indicating:
a plurality of control resource sets (coresets); a first group of search space sets for monitoring the plurality of coresets in a first mode; and a second group of search space sets for monitoring the plurality of coresets in a second mode (Zhou, Fig. 26, ¶¶ 388, 402, there are different CORESETs and search spaces depending on the active or power saving state); and 
a wireless device (Zhou, Figs. 3, 27 wireless device 110, 2710) comprising:
one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors (Zhou, Fig. 3, wireless device 110 has a processor 314 connected to memory 315 storing instructions 316, ¶ 235), cause the wireless device to: 
receive the one or more messages (Zhou, Fig. 27, step 2720, ¶¶ 388, 403); 
select reference signals for radio link monitoring based on the first group of search space sets (Zhou, ¶ 402, in an active state, the reference signals associated with the first group are selected); and 
measure, both in the first mode and the second mode, the reference signals for the radio link monitoring (BRI: the claim does not limit this limitation to a particular time frame or that the measurement must occur at the same time, thus, measurement of the reference signals over a period of time in both a first mode and second mode is the broadest reasonable interpretation; Zhou, ¶ 402, in an active state and power saving state, although not at the same time, all reference signals associated with the respective CORESETs and search spaces are measured, see also Fig. 29, ¶¶ 273, 277, 288, 390, 415).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lin (U.S. 2019/0052379, which is newly cited), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding dependent claims 2 and 12, Zhou fails to teach the additionally recited limitations. Lin remedies this and teaches “indicating out-of-synch (OoS) during the measuring based on a quality of the reference signals being worse than a threshold,” as recited in claim 2, and “the instructions, when executed by the one or more processors, further cause the wireless device to indicate out-of-synch (OoS) during the measuring based on a quality of the reference signals being worse than a threshold,” as recited in claim 12. Lin, Fig. 6, steps 604-610, ¶¶ 82-84. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have OoS and IS indications, as in Lin, with the system of Zhou to determine the quality of various radio links and determine whether a failure has occurred or not. See Lin, ¶¶ 3, 84.

Regarding dependent claims 3 and 13, Zhou fails to teach the additionally recited limitations. Lin remedies this and teaches “indicating in-synch (IS) during the measuring based on a quality of the reference signals being better than a threshold,” as recited in claim 3, and “the instructions, when executed by the one or more processors, further cause the wireless device to indicate in-synch (IS) during the measuring based on a quality of the reference signals being better than a threshold,” as recited in claim 13. Lin, Fig. 6, steps 604-610, ¶¶ 82-84. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have OoS and IS indications, as in Lin, with the system of Zhou to determine the quality of various radio links and determine whether a failure has occurred or not. See Lin, ¶¶ 3, 84.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2020/0336928 describes resource allocation using CORESET and other configuration monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413